Citation Nr: 0801254	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-26 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chest wall spasms.

2.  Entitlement to service connection for a bilateral foot 
disorder, to include right foot plantar fasciitis, bilateral 
pes planus, right foot heel injury and claimed bilateral foot 
condition, to include as secondary to a knee disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder, to include degenerative arthritis. 

4.  Entitlement to service connection for skin disorders, 
claimed as seborrheic dermatitis, folliculitis nuchae and 
rosacea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to August 
1974 and from July 1978 to August 1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in No. 
Little Rock, Arkansas.

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing held in November 2006.  A 
transcript of the hearing is of record.

The veteran appears to be raising a claim for entitlement to 
service connection for a cardiovascular condition in his 
November 2006 hearing testimony.  This issue is referred to 
the RO to appropriate action.  

The issues of entitlement to service connection for 
disabilities of the skin, both feet and both knees, are 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.




FINDING OF FACT

There is no competent medical evidence that relates a chest 
wall spasm syndrome to active service.


CONCLUSION OF LAW

A chest wall spasm syndrome was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in June 2005.  A duty to assist letter was issued in 
July 2005 prior to the January 2006 rating decision that 
denied this claim.  An additional duty to assist letter was 
issued in September 2005.  The letters provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to service connection, which included notice 
of the requirements to prevail on these types of claims, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  The 
duty to assist letters specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service records were previously obtained and 
associated with the claims folder.  Furthermore private 
medical records were obtained and associated with the claims.  
Although the veteran cited current VA treatment, the records 
of which are not in the file, it is not necessary to obtain 
such records where the evidence fails to show any treatment 
for chest pain in service.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Again, it is not 
necessary to schedule an examination in this matter where the 
veteran is not shown to have been treated for chest symptoms 
in the service.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

II.  Service Connection 

The veteran contends he should be service-connected for chest 
wall spasms.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service medical records from both periods of service are 
completely silent for any condition manifested by chest wall 
spasms.  His February 1974 enlistment examination revealed 
normal chest and he denied a history of pain or pressure in 
his chest, although he did give a history of sore ribs, with 
a strained muscle in his left shoulder in the accompanying 
report of medical history.  There were no records of chest 
pain during his first period of service.  His June 1978 
enlistment examination also revealed normal chest, although 
he checked off "don't know" to the question of whether he 
had a history of pain or pressure in his chest, in the 
accompanying report of medical history.  

Again the records from the second enlistment make no specific 
reference to chest pain or chest wall spasms.  He was seen in 
March 1979 for dyspepsia times 4 months, aggravated by spicy 
fried foods and physical examination revealed his chest to be 
clear, with no mention of chest pain or spasm.  The condition 
was assessed as gastritis.  Also in March 1979 he was seen 
for left sided pain and tightness of the left arm and face 
after eating a hot dog and beef sandwich, with a history of 
uncontrollable muscle spasms to his right hand for the past 8 
1/2 months.  Physical examination again failed to reveal any 
significant findings or complaints regarding his chest and he 
was assessed with mild gastroirritation to focal indigestion.  
In August 1979 he was seen for spasms of the left arm treated 
by Valium.  Again no reference was made to any specific chest 
condition.  His July 1979 Medical Board evaluation noted 
multiple orthopedic complaints but made no mention of chest 
complaints.  

Private medical records reflect that the veteran was seen for 
symptoms in July 1984 that included pain in the left 
pectoralis area and left scapular area to his chest which 
seemed to be intermittent.  He indicated that he did some 
weight lifting to relieve it, which he thought sometimes did 
and sometimes did not help.  Physical examination revealed 
some chest wall soreness on the left pectoralis and 
trapezious area.  The physician opined that his problem was 
chest wall syndrome.  

Private medical records from September 2000 addressed 
surgical treatment for a skin condition involving keloids, 
and included X-ray findings of no active lung process, and no 
findings of chest problems on physical examination.  

The report of an October 2005 VA examination and addendum did 
not address chest complaints aside from a dermatological 
condition that included the chest.  No complaints or findings 
of chest wall problems or chest pain were recorded in these 
examination reports.  

Lay statements submitted from various witnesses in 2006 and 
2007 address the veteran's skin condition claims and his knee 
complaints, with no mention of problems with chest pain or 
spasms.

The veteran testified in his November 2006 hearing that he 
suffered chest wall spasms during active duty and indicated 
that these spasms would start in his left arm and spread to 
his chest.  He indicated that a doctor diagnosed him with 
gastritis one time but continued to have muscle spasms and 
was eventually treated with Valium.  He indicated that he 
underwent cardiovascular testing at the VA which was 
significant for findings of an enlarged heart and scarring of 
the heart.  

Based on review of the evidence the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for chest wall spasms.  As pointed out above the 
service medical records fail to show any evidence of abnormal 
findings or complaints regarding his chest.  While the 
veteran testified in his November 2006 hearing that he had 
chest spasms treated in the service and described treatment 
for gastritis and muscle spasm problems in his left arm that 
coincide with service medical records showing treatment for 
such problems, these records of treatment are specifically 
silent for chest complaints.  These service medical records 
which show no evidence of chest problems documented outweigh 
the veteran's testimony that he was treated for chest 
problems in the service.  

The earliest evidence of chest wall problems is not shown 
until July 1984 when the veteran was treated for chest wall 
syndrome.  Thus the preponderance of the evidence shows that 
his chest wall syndrome was diagnosed years after service and 
was not manifested in service.  


ORDER

Service connnection for chest wall syndrome is denied. 


REMAND

A review of the evidence reflects that further development is 
indicated to properly address the remaining claims on appeal.  
 
The veteran listed in his VA Form 21-526, application for 
compensation, submitted in June 2005 that he has received 
current dermatology treatment at the VA for his skin 
conditions at the Overton Brooks VA center in Shreveport, 
Louisiana, and also indicated that while in the service, he 
received civilian treatment for his skin disorders and cited 
the names and addresses of 2 doctors who treated his skin 
problems, including Dr. Brown and Dr. Hogan.  An August 2005 
VA form 21-4138 also cites VA treatment at the Shreveport, 
Louisiana facility for problems with his feet and indicates 
that he receives treatment for his skin disorders at the same 
VA facility, with Dr. Hogan confirmed as his treating VA 
physician.  The veteran also testified in his November 2006 
video hearing that he receives treatment at the VA for his 
various skin problems.  He also indicated that he once 
underwent cardiovascular testing at the VA, suggesting that 
he received treatment at the VA for other problems besides 
his skin and foot disorders.  An attempt should be made to 
obtain the VA treatment records as they may be relevant not 
only to his claims for service connection for his skin and 
bilateral foot disorder, but also to his claim for service 
connection for knee disorders.  

Furthermore, the veteran in an October 2006 written statement 
has raised objections to having undergone VA examination of 
his orthopedic and skin conditions by a nurse practitioner 
and has requested reexamination by a better qualified 
physician.  The Board agrees that the VA examination of 
October 2005 and addendum of May 2006 which addresses not 
only the etiology of the veteran's multiple skin disorders, 
but also his orthopedic conditions involving his feet is 
insufficient for properly addressing the etiology of his 
claimed conditions, particularly in light of differential 
conditions involving his skin, feet and knees being treated 
in service.  As pointed out by the veteran, this examination 
of all these conditions in October 2005 and addendum of May 
2006 was conducted by a nurse practitioner rather than by a 
physician or physicians specializing in dermatological and 
orthopedic disorders.  

Although the May 2006 addendum states that the claims file 
was reviewed, it does not appear that the examiner fully 
addressed the findings in the service medical records in 
concluding that the veteran's various skin and orthopedic 
conditions were not caused or aggravated in service.  
Regarding the skin disorder, the examiner failed to address 
the multiple instances of treatment for folliculitis shown in 
both periods of service, nor of an instance of treatment for 
a fungus condition treated in 1979, but merely mentioned a 
single episode of treatment for a rash on the knee in 1978 
diagnosed as dermatitis.  A more thorough evaluation by a 
dermatologist is warranted to address the complete list of 
skin problems shown in the service medical records, as well 
as review any additional evidence which may be obtained 
regarding the skin.  

Likewise regarding the knee and feet problems, the examiner 
relied heavily on the medical board findings from July 1979, 
but did not appear to fully address the records of foot and 
knee problems, which included an injury in 1974 to the right 
knee and which was during his first period of service and 
differential diagnoses involving the knees including possible 
chondromalacia and Osgood-Schlatters disease shown in the 
service medical records.  The Medical Board report of July 
1979 only determined that what it diagnosed as tibial 
tuberosity apophytis of the knees existed prior to service.  
In light of the different knee pathologies diagnosed in 
service, an opinion from an orthopedist is indicated.  
Likewise there also are multiple diagnoses involving the feet 
shown in service, which includes not only the pes planus said 
by the Medical Board to preexist service and not be 
aggravated, but also metatarsalgia and capsulitis of the 
right first metatarsophalangeal joint also shown in the 
service medical records.  

The examinations should also address more fully the question 
of aggravation of preexisting conditions of the knees and 
feet.  Because there was a preexisting pes planus noted on 
entry to service, there is no need to address whether the 
presumption of soundness is rebutted in this instance for 
this particular disorder.  However a knee disorder was not 
noted on entry.  His service connection claim regarding 
preexisting conditions is governed by the holding in Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In that case, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2007).

Congenital or developmental defects are not "diseases" or 
"injuries" within the meaning of applicable statutes and 
regulations. 38 C.F.R. § 3.303(c).  However, service 
connection may be warranted where a congenital or 
developmental defect is subject to a superimposed injury or 
disease.  As discussed above, although congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation concerning service 
connection, VA's General Counsel, has held that service 
connection can be granted for congenital abnormalities which 
are aggravated by service.  Under VAOPGCPREC 82-90 a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  VAOPGCPREC 82-90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)).  Thus a VA 
examination must ascertain whether there is any aggravation 
of any preexisting condition including aggravation of a 
congenital, developmental or familial disease during service. 

Finally, a review of the veteran's application for 
compensation submitted in June 2005 appears to allege that a 
bilateral foot condition may be secondary to his knee 
condition.  Under the provisions of 38 C.F.R. § 3.310(a) 
(2007), service connection may be established for disability 
which is proximately due to or the result of a service-
connected disease or injury.  However, service connection may 
also be granted for nonservice-connected disability "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation." Allen v. 
Brown, 7 Vet. App. 439 (1995).  Again a VA examination by an 
appropriate specialist in foot disorders is indicated to 
clarify the diagnoses of his bilateral foot problems and 
ascertain their etiology.  

Further, during the pendency of this appeal, the Court issued 
a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or an effective date, if service 
connection is granted on appeal.

Accordingly the case is REMANDED for the following:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2007)) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2.  The AOJ should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for disabilities of his skin, 
feet and knees since his discharge from 
service.  After securing the necessary 
release(s), the AOJ should obtain these 
records, to include any VA records of 
treatment for his skin and foot disorders 
from Overton Brooks VA center in 
Shreveport, Louisiana, as described in 
his June 2005 application for 
compensation, his August 2005 VA form 21-
4138 and his November 2006 hearing 
testimony.  All correspondence, as well 
as any treatment records obtained, should 
be made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2007).

3.  After the completion of the above, 
the AOJ should schedule the veteran for 
VA orthopedic, foot disorders, and skin 
disorders examinations to determine the 
nature and etiology of the veteran's 
claimed disabilities involving the feet, 
knees and skin.  The examinations should 
be conducted by the appropriate 
specialists in orthopedic, foot disorders 
and dermatology, to determine whether any 
claimed orthopedic disabilities involving 
the feet and both knees, and any skin 
disorders are due to or aggravated by 
service, or in the case of the disorders 
of the bilateral knees and ankles, to 
include whether they are secondary to his 
secondary right navicular fracture.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination, and the examination 
reports must be annotated in this regard.  
.  All special studies or tests including 
X-rays, deemed necessary by the 
examiner(s) are to be accomplished.  The 
examiners are requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his claimed conditions.

(A) Specifically the examiner(s) is/are 
requested to provide an opinion as to (1) 
whether the veteran has a current 
disability or disabilities involving the 
claimed disabilities of both feet and 
both knees, and any current disability or 
disabilities involving the skin; (2) 
whether any diagnosed disability 
involving the claimed orthopedic 
disabilities of disabilities of both feet 
and both knees, and any current skin 
disorder at least as likely as not began 
in service.  The examiners should discuss 
the treatment for any and all disorders 
of the knees, feet and skin shown in the 
service medical records when addressing 
this question.   

(B) For disorders said to preexist 
service, including the bilateral knee 
disorders of Osgood-Schlagers/tibial 
tuberosity apophysitis and the bilateral 
foot disorders of pes planus, the 
examiners should discuss whether (1) it 
is at least as likely as not that any 
such disorder(s) preexisted service that 
was not noted on entrance into service, 
(2) If a knee disorder and/or foot 
disorder preexisted service is it at 
least as likely as not that the veteran's 
disorder was permanently 
aggravated/increased in disability during 
his service or is it more likely than not 
that such increase was due to the natural 
progress of the disease?

(C) For his claimed bilateral foot 
disorders also claimed to be secondary to 
a bilateral knee disorder, the examiner 
should also state whether it is at least 
as likely as not that such disorder(s) 
was caused, or aggravated, by a bilateral 
knee disorder.

(D) The examiner(s) should also addressed 
whether it is at least as likely as not 
that the claimed orthopedic disorder of 
the knees and/or feet(s) if diagnosed as 
arthritis, if not shown to preexist 
service or otherwise incurred in service, 
or became manifest to a compensable 
degree within a one year period of his 
discharge from service.  

The examiners must provide a 
comprehensive report including complete 
rationales for all conclusions reached. 

4.  After completion of the above, the 
AOJ should readjudicate the veteran's 
service-connection claims, including any 
additional evidence obtained by the RO on 
remand.  To this end, the AOJ should 
consider and discuss the ramifications of 
VAOPGCPREC 3-2003 and the holding in 
Wagner, supra, regarding the preexisting 
issues.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, which 
includes the provisions of 38 C.F.R. § 
3.310 (2007) regarding the secondary 
service connection issues, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims. 38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


